DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on November 20, 2020.  As directed by the amendment: claims 1-6, 8, 10-13, 15, and 17-20 have been amended.  Thus, claims 1-20 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 20, 2020.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection, as necessitated by Applicant’s amendments, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Regarding claim 1, there appears to be two adjacent commas in line 8.
Regarding claim 15, there appears to be a grammatical error in the limitation “…including an elongated portion the hydrophilic foam member…” in line 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8, and 15, the claims are directed towards a hydrophilic foam member being configured to be positioned along each of the first and second outer surfaces.  The originally filed specification discloses that a second tube can extend on the first side of the mouth adjacent to an outer gum line (paragraph 8) and an 
Regarding claims 4, 12, and 19, the claim recites that the central portion has a polyhedral cross-section.  The originally filed specification discloses that the hydrophilic foam member can have a generally tapered polyhedral shape (paragraph 31).  However, this disclosure does not relate this shape to the central portion nor to the cross-section.  As such, the originally filed specification does not provide support for the central portion to have a polyhedral cross-section.
Claims 2, 3, 5-7, 9-11, 13, 14, 16-18, and 20 are also rejected by virtue of being dependent on claims 1, 8, and 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the supply source" in line 2 and “the fluid conduit” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Further regarding claims 4, 12, and 19, the claim recites that the hydrophilic foam member has a U-shaped structure. It is unclear if the claim is directed to a hydrophilic foam member having a U-shape or a separate structure of the hydrophilic foam member which is U-shaped.  For examination purposes, the claim is examined as the hydrophilic foam member being U-shaped.
Claim 7 recites the limitation "the supply source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first fluid passage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 10, 11, 13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe (US 2701916) in view of Malhmann (US 6068477).
Regarding claim 1, Jarboe discloses 
a system for transferring fluid with respect to a mouth cavity (fig. 1), the mouth cavity having a dental arch, a vestibule, and a gum line, the dental arch having a biting surface, the vestibule being on an outer side of the dental arch, the outer side of the dental arch including a first outer side and a second outer side, the first and second outer sides being on opposing sides of the mouth cavity, and the gum line being on an inner side of the dental arch (fig. 1), the system comprising: 
a mouthpiece (fig. 5) having a member (39 in fig. 5) and 
a tubular member (15 in fig. 1; 2:59-64 discloses that the embodiment of fig. 5 is connected to hook portion 15 in fig. 1), the tubular member including an elongated portion (12 in fig. 1 is shown in fig. 1 to be elongated), 
the member including a central portion having an outward-facing surface (see below, outer perimeter of the member is the outward-facing surface), the hydrophilic 

    PNG
    media_image1.png
    300
    495
    media_image1.png
    Greyscale

the elongated portion of the tubular member defining a first fluid passage that is configured to engage (using applicant’s definition of “engaged” in paragraph 50 of the specification, the elongated portion 12 is engaged to the outward facing surface through intervening elements hook portion 15 and fitting 37) and be fluidically coupled to the outward-facing surface of the member (fig. 5 shows that the tubular member 15 is fluidly coupled to the member through fitting 37).
However, Jarboe does not teach or disclose a hydrophilic foam member.
Mahlmann teaches a mouthpiece (fig. 1) having a member for delivering suction (12 in fig. 1) which has a hydrophilic foam member positioned around the member (14 in 

    PNG
    media_image2.png
    250
    299
    media_image2.png
    Greyscale

Once modified with the teachings of Mahlmann, Jarboe teaches that the hydrophilic foam member is configured to extend along the first and second outer sides and the tubular member is configured to engage and be fluidically coupled to the outward-facing surface of the hydrophilic foam member since the foam member would encircle the member (39 in fig. 5 of Jarboe) and extend along the length of the member, as taught by Mahlmann (fig. 2).
Regarding claim 2, in the modified system of Jarboe, Jarboe discloses the hydrophilic foam member is configured to be positioned between adjoining teeth of the dental arch (fig. 1).
Regarding claim 3, in the modified system of Jarboe, Jarboe discloses the hydrophilic foam member is configured to engage the gum line along each of the first and second sides of the mouth (the hydrophilic foam member is functionally capable of touching the gum line; fig. 1).
Regarding claim 6, in the modified system of Jarboe, Jarboe discloses a second member (37 in fig. 5) that includes a perforated portion (see below), wherein the second member is configured to be annularly disposed about the hydrophilic foam member (fig. 5; 2:54-58) and allow suction to be applied to the hydrophilic foam member (2:59-64 and fig. 5 shows that the fitting 37 allowing a suction tube 15 to be attached).

    PNG
    media_image3.png
    228
    374
    media_image3.png
    Greyscale

Regarding claim 8, Jarboe discloses 
a system for transferring fluid with respect to a body cavity of a patient (fig. 1), the body cavity including a first outer side and a second outer side, the first and second outer sides being on opposing sides of the body cavity (fig. 1; see below, the two sides are outer relative to the back of the mouth), the system comprising: 

    PNG
    media_image4.png
    346
    478
    media_image4.png
    Greyscale

a member (39 in fig. 5) including a central portion having an outward-facing surface (see below, outer perimeter of the member is the outward-facing surface); and 

    PNG
    media_image1.png
    300
    495
    media_image1.png
    Greyscale

a tubular member (15 in fig. 1; 22:59-64 discloses that the embodiment of fig. 5 is connected to hook portion 15 in fig. 1) with an elongated portion (12 in fig. 1 is shown to be elongated), 

However, Jarboe does not teach or disclose a hydrophilic foam member.
Mahlmann teaches a mouthpiece (fig. 1) having a member for delivering suction (12 in fig. 1) which has a hydrophilic foam member positioned around the member (14 in fig. 2;3:44-55 discloses foam covering as being made from polyurethane foam).  Mahlmann further teaches the hydrophilic foam member has a central portion having an outward-facing surface (see below) and configured to extend in opposing directions from the central portions (see below).  Mahlmann teaches that this hydrophilic foam covering positioned around the member is beneficial since it provides a cushioning effect which protects the tissues within and around the mouth (1:66-2:9).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the member of Jarboe to include the hydrophilic foam member around the member 39 and through the fitting 37 of Jarboe for the purpose of increasing patient comfort by providing a cushioning effect (2:4-9).

    PNG
    media_image2.png
    250
    299
    media_image2.png
    Greyscale

Once modified with the teachings of Mahlmann, Jarboe teaches that the hydrophilic foam member is configured to extend along the first and second outer sides and the tubular member is configured to engage and be fluidically coupled to the outward-facing surface of the hydrophilic foam member since the foam member would encircle the member (39 in fig. 5 of Jarboe) and extend along the length of the member, as taught by Mahlmann (fig. 2).
Regarding claim 10, in the modified system of Jarboe, Jarboe discloses the hydrophilic foam member is adapted to engage a dental arch of the body cavity (the hydrophilic foam member is functionally capable of touching a dental arch while it’s being positioned).
Regarding claim 11, in the modified system of Jarboe, Jarboe discloses the hydrophilic foam member is configured to engage a gum line of the body cavity (the hydrophilic foam member is functionally capable of touching a gum line; fig. 1).
Regarding claim 13, in the modified system of Jarboe, Jarboe discloses a second member (37 in fig. 5) that includes at least one of a notched portion and a perforated portion (see below), wherein the second member is configured to be annularly disposed about the hydrophilic foam member and allow suction to be applied 

    PNG
    media_image3.png
    228
    374
    media_image3.png
    Greyscale

Regarding claim 15, Jarboe discloses a method of transferring fluid with respect to a body cavity of a patient (1:15-17 discloses withdrawing saliva from a mouth), the body cavity including a first outer side and a second outer side (see below; the two sides are outer relative to the back of the mouth), the first and second outer sides being on opposing sides of the body cavity (see below), the method comprising: 

    PNG
    media_image4.png
    346
    478
    media_image4.png
    Greyscale

providing a member (39 in fig. 5) including a central portion having an outward-facing surface (see below), and a tubular member (15 in fig. 1; 2:59-64 discloses that hook portion 15 is connected to fitting 37 in the embodiment of fig. 5) including an elongated portion (12 in fig. 1 is shown to be elongated), the member extending in opposing directions from the central portion (fig. 5, see below); 

    PNG
    media_image1.png
    300
    495
    media_image1.png
    Greyscale


However, Jarboe does not teach or disclose a hydrophilic foam member.
Mahlmann discloses a similar method for aspirating fluid from a mouth (1:11-13) comprising the method of providing a member (12in fig. 1) which a hydrophilic foam member positioned around the member (14 in fig. 2; 3:44-55 discloses foam covering as being made from polyurethane foam).  The hydrophilic foam member including a central portion having an outward-facing surface, and the foam member extending in opposing directions from the central portion (see below). Mahlmann teaches that this hydrophilic foam covering positioned around the member is beneficial since it provides a cushioning effect which protects the tissues within and around the mouth (1:66-2:9).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Jarboe to include the step of positioning a hydrophilic foam member around the member 39 and through the fitting 37 of Jarboe for the purpose of increasing patient comfort by providing a cushioning effect (2:4-9).

    PNG
    media_image2.png
    250
    299
    media_image2.png
    Greyscale

Once modified with the teachings of Mahlmann, Jarboe teaches the method step of positioning the hydrophilic foam member along each of the first and second outer sides of the body cavity and providing the first fluid passage with the elongated portion fluidically coupled to the outward-facing surface of the hydrophilic foam member since the foam member would encircle the member (39 in fig. 5 of Jarboe) and extend along the length of the member, as taught by Mahlmann (fig. 2).
Regarding claim 17, in the modified method of Jarboe, Jarboe discloses engaging a dental arch of the body cavity with the hydrophilic foam member spanning along the first and second outer sides (Applicant defines “engaging” in paragraph 50 of the specification as being engaged to the other element with intervening layers or elements present; fig. 1 shows the hydrophilic engaged to the dental arch by touching the gum which are touching the dental arch).
Regarding claim 18, in the modified method of Jarboe, Jarboe discloses engaging a gum line of the body cavity with the hydrophilic foam member spanning along the first and second outer sides (fig. 1; 2:18-23 discloses placing the member adjacent the gum).
Regarding claim 20, in the modified method of Jarboe, Jarboe discloses a second member (37 in fig. 5) that includes at least one of a notched portion and a perforated portion (see below), wherein the second member is configured to be annularly disposed about the hydrophilic foam member (fig. 5 shows that in the modified device of Jarboe, the fitting 37 would be annularly disposed about the foam member since the foam member is about the member 39) and allow suction to be applied to the hydrophilic foam member (fig. 5 and 2:54-64 discloses that the second member 37 allows a suction tube to be fluidically coupled to the hydrophilic foam member).

    PNG
    media_image3.png
    228
    374
    media_image3.png
    Greyscale

Claims 4, 7, 9, 12, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe in view of Mahlmann, as applied to claims 1, 8, and 15 above, and further in view of Podmore (US 20120199135).
Regarding claim 4, modified Jarboe teaches all of the claimed limitations set forth in claim 1, as discussed above.  Jarboe further discloses that the fluid is saliva (1:15-17), the hydrophilic foam member has a U-shaped structure (fig. 1 shows that the member can be bent into a U-shape; see 112b claim interpretation set forth above), and a fluid conduit that is fluidically coupled to the hydrophilic foam member (13 in fig. 1).  However, modified Jarboe does notes teach or disclose the supply source comprises a 
A review of Applicant’s specification found no criticality to the shape of the central portion cross-section nor has Applicant disclosed that the shape of the cross-section solves any stated problem.  It appears that the system of modified Jarboe would operate equally well with a central portion having a polyhedral cross-section.  Therefore, it would have been an obvious matter of design choice to have modified the shape of the central portion cross-section to be polyhedral, for the purpose of providing a shape which is optimized for the user, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Podmore teaches a system for saliva management in a user (paragraph 2) comprising a mouthpiece (12 in fig. 2) connected to a supply source (28, 34 in fig. 2) which comprises a pump (28 in fig. 2) and a controller (34 in fig. 2) configured to regulate the flow of the saliva through the fluid conduit (20 in fig. 2) that is fluidically coupled to the mouthpiece (paragraphs 30 and 32; fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Jarboe to include the supply source which comprises a pump and a controller configured to regulate the flow of the saliva through the fluid conduit that is fluidically coupled to the hydrophilic foam member.  This modification would provide for the vacuum which would provide suction to the 
Regarding claim 7, modified Jarboe teaches all of the claimed limitations set forth in claim 1, as discussed above.  Jarboe further discloses that the hose (13 in fig. 1) is defined to be a suction hose (1:81-2:2), which would assumedly be attached to a vacuum.  However, Jarboe does not explicitly teach or disclose a supply source configured to provide a vacuum to the tubular member.
As discussed above, Podmore teaches a similar system (fig. 1) comprising a supply source (28 in fig. 2) which is configured to provide a vacuum to a tubular member (20 in fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Jarboe to include the supply source configured to provide a vacuum coupled to the tubular member for the purpose of enabling vacuum generation in the suction hose of modified Jarboe.
Regarding claim 9, modified Jarboe teaches all of the claimed limitations set forth in claim 8, as discussed above. Jarboe further discloses a fluid conduit coupled to the first fluid passage (13 in fig. 1).  As Jarboe discloses that this conduit is a suction hose (1:81-2:2), which would assumedly be attached to a vacuum, modified Jarboe does not explicitly teach or disclose a supply source coupled to the first fluid passage.
As discussed above, Podmore teaches a similar system (fig. 1) comprising a supply source (28 in fig. 2) coupled to a first fluid passage (20 in fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Jarboe to include the supply 
Regarding claim 12, modified Jarboe teaches all of the claimed limitations set forth in claim 8, as discussed above.  Jarboe further discloses a fluid conduit (13 in fig. 1) and the hydrophilic foam member has a U-shaped structure (fig. 1 shows that the member can be bent into a U-shape).  However, modified Jarboe does not teach or disclose a supply source comprising a pump and a controller configured to regulate the flow of the saliva through the fluid conduit that is fluidically coupled to the hydrophilic foam member and the central portion has a polyhedral cross-section.
A review of Applicant’s specification found no criticality to the shape of the central portion cross-section nor has Applicant disclosed that the shape of the cross-section solves any stated problem.  It appears that the system of modified Jarboe would operate equally well with a central portion having a polyhedral cross-section.  Therefore, it would have been an obvious matter of design choice to have modified the shape of the central portion cross-section to be polyhedral, for the purpose of providing a shape which is optimized for the user, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Podmore teaches a system for saliva management in a user (paragraph 2) comprising a mouthpiece (12 in fig. 2) connected to a supply source (28, 34 in fig. 2) which comprises a pump (28 in fig. 2) and a controller (34 in fig. 2) configured to regulate the flow of the saliva through the fluid conduit that is fluidically coupled to the 
Regarding claim 14, modified Jarboe teaches all of the claimed limitations set forth in claim 8, as discussed above.  Jarboe further discloses that the hose (13 in fig. 1) is defined to be a suction hose (1:81-2:2), which would assumedly be attached to a vacuum.  However, Jarboe does not explicitly teach or disclose a supply source configured to provide a vacuum to the tubular member.
As discussed above, Podmore teaches a similar system (fig. 1) comprising a supply source (28 in fig. 2) which is configured to provide a vacuum to a tubular member (20 in fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Jarboe to include the supply source configured to provide a vacuum coupled to the tubular member for the purpose of enabling vacuum generation in the suction hose of modified Jarboe.
Regarding claim 16, modified Jarboe teaches all of the claimed limitations set forth in claim 15, as discussed above. Jarboe further discloses a fluid conduit coupled to the first fluid passage (13 in fig. 1).  As Jarboe discloses that this conduit is a suction 
As discussed above, Podmore teaches a similar method (fig. 1) comprising a coupling a supply source embodied as a vacuum (28 in fig. 2) to a first fluid passage (2 in fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Jarboe to include the supply source configured to provide a vacuum the fluid conduit for the purpose of enabling vacuum generation in the suction hose of modified Jarboe.
Regarding claim 19, modified Jarboe teaches all of the claimed limitations set forth in claim 15, as discussed above.  Jarboe further discloses a fluid conduit (13 in fig. 1) and the hydrophilic foam member has a U-shaped structure (fig. 1 shows that the member can be bent into a U-shape).  However, modified Jarboe does not teach or disclose regulating the flow of fluid through a fluid conduit by a supply source that includes a pump and a controller configured to regulate the flow of the saliva through the fluid conduit that is fluidically coupled to the hydrophilic foam member and the central portion has a polyhedral cross-section.
A review of Applicant’s specification found no criticality to the shape of the central portion cross-section nor has Applicant disclosed that the shape of the cross-section solves any stated problem.  It appears that the system of modified Jarboe would operate equally well with a central portion having a polyhedral cross-section.  Therefore, it would have been an obvious matter of design choice to have modified the shape of the central portion cross-section to be polyhedral, for the purpose of providing a shape which is optimized for the user, since such a modification would have involved 
Podmore teaches a system for saliva management in a user (paragraph 2) comprising a mouthpiece (12 in fig. 2) connected to a supply source (28, 34 in fig. 2) which comprises a pump (28 in fig. 2) and a controller (34 in fig. 2) which regulates the flow of the saliva through the fluid conduit that is fluidically coupled to the mouthpiece (paragraphs 30 and 32; fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Jarboe to include the step of regulating the flow of fluid through the fluid conduit by a supply source that includes a pump and a controlle9.  This modification would provide for the vacuum which would provide suction to the mouthpiece to evacuate saliva and help maintain a target vacuum within the system, as taught by Podmore (paragraph 32).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe in view of Mahlmann, as applied to claim 1 above, and further in view of  Hoffman (US 6280190).
Regarding claim 5, in the modified system of Jarboe, Jarboe discloses a second member (37 in fig. 5), wherein the second member is configured to be annularly disposed about the hydrophilic foam member (fig. 5; 2:54-58) and allow suction to be applied to the hydrophilic foam member (2:59-64 and fig. 5 shows that the fitting 37 allowing a suction tube 15 to be attached).

Hoffman teaches a system for aspirating fluid from a mouth (1:16-19) having a second member (112 in fig. 12) which receives a suction tube (110 in fig. 12).  Hoffman further teaches that the second member has a notched portion (the Examiner notes that “notched” is interpreted as “having an indentation”; 135 in fig. 12 is shown to be indented into the inner surface of second member 112).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the portion of second member (see below) which receives the tubular member for transmitting suction to have a notched portion and an O-ring received in the notch.  This modification would provide for an air-tight seal between the second member and tubular member for better transmitting a vacuum to the hydrophilic foam member and to help prevent any unintended movement of the tubular member relative to the second member.

    PNG
    media_image5.png
    259
    385
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783